                 Case: 2:20-cv-03707-ALM-EPD Doc #: 4-5 Filed: 07/22/20 Page: 1 of 2 PAGEID #: 79

 ROB PORTMA(~
           C)HIb
                                                                                                                                                      Fi VANCE.
                                                                                                                                                FQREtGT~ RElAT1011S


                                                                  1~iti~e~ :~tat~~ ~n                                                            HOt~~ELAND SF.CIiRiTY
                                                                                                                                           At~t[i GOVERNMENTAL AFEA~RS
                                                                                                                                           .roin~~ Eeor~on~ic car~r~trrEE
                                                                       'v^'~.SHlNGTt7N, oC 2U~1(7




                                                                               Jute ?, ?02.t}


                         Ranjifha Subramanya
                         c/a CaN~erine Kant;
                         Parter, Wright, Morris &Arthur
                         4 S. High St., Suites 2800-32.00
                         Gc~lumbus, Ohio 43215


                         Dear Ranjiiha,

                         My office was recently contacted by the United States Citizenship ar~d Immi~;ratinn Services
                         regardiltg your claim. Unfortunately, acct~rdin~ to their officials, ~vhilc your I-7G~ vas approved
                         can April 7, ?02(?, t}lEC~ aCC. SIf~TI11I1Cafl~ CIZ~dys at this time iii card prc~ductic~n. USC,IS is u~iable tt~
                         expedite the production of SAD cards.

                         [ regrc;t that officials cannot be of further service at Chis tine. 1 do appreciate yoGi contacting me
                         ~vitl~ your case. IF 1 can be of furtl~er ser~~ice ko you in any w'ay, ~~lease da »ot Hesitate to cc~ntac:t
                         rzly office. My case«~ork l~~tline number is 1-Sao-20S-OHIO (64 6).


                                                                            SIt1C~1'~~}',




                                                                            Rob Portman
                                                                            U.S. Senator




                                                                     Exhibit E
 312 L"Jn~r;t;T SinC[T                1.40 E45~ J` TH Sl'ftEk t      A48 RA15.`•ELL SEtiA'.E OPHC~ H:1!E.c7~N~   37 lryty7- LgUAO STREF~               a20 MAU)SGN A4ENUC
    ~SutT.=,:3425                          S!4t[ 3Cc"!                     N?asj~~~nc; tt~ri, DC 20570                 Su~if .iOQ
 C,r~c:ivNan, Uk a52n2                                                                                                                                      Stl~rc 7216
                                      Ct.e~2.~n:o, UH 44199                 P:icne: f202} 22~-33S3               CoiuA~nus. QN 43.^..15                 Toi,c-loo. OM 4360a
{'I~~tJE1 (573} t;l34-~26v            PHONE: (2f B) 52T-1935                                                     PnOwf.: 1654) AS9-677.1              PHONE: f4'19) 259-:6895

                                                                           w•r+r:.porfrn;~n. scnatmyriv
                  Case: 2:20-cv-03707-ALM-EPD Doc #: 4-5 Filed: 07/22/20 Page: 2 of 2 PAGEID #: 80

ROB PORTMAN                                                                                                                                             rcrart~~rre[s:
         Q}ii6
                                                                                                                                                         FW,4fVCE

                                                                                                                                                  FUREIGn RELATIONS


                                                              ~nit~                t~te~ ~~nate                                                  HOMELAND SECURITY
                                                                                                                                              AND G(_lV~HNMENTAL AFFAIRS
                                                                                                                                              .(41NT ECOUOtvtlC CUh11~1tTTEE
                                                                  VVASHIPJC;TCiN, i~C 2051Q




                                                                           Jll~~' '7 ~ , ?~~fl



                       Kanjitha Subramanya
                       e/~~ Catherine Kang
                       Porter, Wright, Morris &Arthur
                       4 S. High St., Suites 2800-3200
                       eolumbus, Ohio 43215


                       near Ra~~jitha,

                       My ~~ffice ~~~as recent)}~ contaoted by the United Stites Citire;nship and Irnmigratic»Y Services
                       regarding your claim. llnfartui~ate~}', according to their officials, they are far behind. in card
                       production. lVe are aware that your l-7~i~ was a~pro~red on April 7, 202Q, ha~~ever, l7SCI5 says
                       that they are unabie to sxpedit~ tl~e priiafi~i~ of y~aur~ card.

                       1 regret that officials can~~ot be of further service at this iin~e. C do appreciate }~ou ca~~taciing me
                       with your case. if 1 ca~~ be of further service to you in any ~vay, ~~lease da not hesitate to cailt~et
                       i7~y of"fic~. M~~ casework I~otli►te nu~a~ber is 1-$00-205-OHIO (646).


                                                                        S iaaccrely.




                                                                         Rob Postman
                                                                         U.S. Senator




                                                               Exhibit E
 3t2 LN;,i.rv~::r STr+Ecr          72AU Easy 5rit 5T~eer         dJ9 Russ_=c.c 5crv,~te Orrir:e ti4sa:.tirrac   37 LYssr 8req«r.~ S'rHf:.F~               d2ff A.9ro:sori A~di;~;e;r-
      SUITE 3.725.                       SWTe 3CBt                     V'asMM(,TG~vN. DC 1051Q                        SwTC 3CA                                  SIafTE 7210
CiNciNrra-i, OH A5202              C+EYelArtn, OH ~t419~                PHgr~~: {207) 2'l.~i-3353                CoLt:Mei:9, pH 43215                       7oEFnn, ON 435[Y4
F'~iona: {513} ~g4-32o5            P~~er~t: (2161'522-%fl96                                                     pwpn~: tG7C7 ~G3 ,6774                    FhaNE {q19) 259-3595

                                                                       4iS::Yi.(70v'tI"ibr,,senHttl.yn•1
